DETAILED ACTION
Claims 1-20 are pending. Claims 1, 11 and 20 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1:
Claims 1-10 recite a series of steps performed by a gaming system. Thus, these claims are directed to a process, which is one of the statutory categories of invention.  
Claims 11-19 recite a gaming system that comprises a server. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.  
Claim 20 recites a computer program product comprising a non-transitory computer readable medium with a stored computer program that is used to operate a gaming system. Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.

Step 2A:
Representative claim 1 recites:
A computer implemented method performed by a gaming system, the gaming system comprising a server arranged in communication with a plurality of electronic user devices using a network connection, wherein the method comprises the steps of: 
receiving, at the server, requests from a portion of the plurality of electronic user devices to participate in a first game, [the examiner submits the foregoing underlined elements are an abstract idea because they fall under “certain methods of organizing human activity” because they constitute managing personal behavior or relationships or interactions between people]  
forming, at the server, a game duration having a game end time, the game duration comprising a plurality of time-brackets, [the examiner submits the foregoing underlined elements are an abstract idea because they fall under “mental processes” because they constitute a concept that can be performed in the human mind]  
initiating, at the server, an add-on game for a selected set of the electronic user devices participating in the first game, the add-on game relating to the first game, [the examiner submits the foregoing underlined elements are an abstract idea because they fall under “certain methods of organizing human activity” because they constitute managing personal behavior or relationships or interactions between people]  
determining, at the server, a current probability of winning the add-on game, wherein the probability is dependent on a current time in relation to the game end time, and the time brackets each define an increase in the current probability for a successful outcome of the add-on game, [the examiner submits the foregoing underlined elements are an abstract idea because they fall under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or relationships or interactions between people; and (b) “mental processes” because they constitute a concept that can be performed in the human mind]  
determining, at the server, an outcome of the add-on game based on the current probability for a successful outcome of the add-on game, wherein the current probability for a successful outcome of the add-on game is: inversely dependent on a difference between the game time and the current time, increased if the outcome of the add-on game is negative, and/or dependent on a difference between the game end time and the current time, [the examiner submits the foregoing underlined elements are an abstract idea because they fall under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or relationships or interactions between people; and (b) “mental processes” because they constitute a concept that can be performed in the human mind]  
selecting, at the server, one of the set of electronic user devices participating in the first game as a winner of the add-on game if the gaming outcome is positive, and [the examiner submits the foregoing underlined elements are an abstract idea because they fall under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or relationships or interactions between people; and (b) “mental processes” because they constitute a concept that can be performed in the human mind]  
distributing, from the server to the selected one electronic user device, an award relating to the add-on game. [the examiner submits the foregoing underlined elements are an abstract idea because they fall under “certain methods of organizing human activity” because they constitute managing personal behavior or relationships or interactions between people]  

For the following reasons, this judicial exception is not integrated into a practical application. First, the elements that are not underlined above comprise additional elements. The examiner submits that each of the following additional elements are mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea: computer, gaming system, server, electronic user devices and network.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Step 2B:
For the same reasons discussed above with respect to the conclusion that the abstract idea is not integrated into a practical application, the examiner submits that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The dependent claims merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea. Taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Note, claim 6 recites: 
wherein the plurality of electronic user devices each provided with a display unit adapted to present a graphical user interface (GUI), and the method further comprises the step of: forming, at the server, a graphical representation of a current status of the add-on game, and distributing, from the server to at least the set of electronic user devices participating in the first game, the graphical representation.
The examiner submits that elements of claim 6 are additional elements. However, the examiner submits that each of these additional elements amount to mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2007/0105619 to Kniesteadt et al. (“Kniesteadt”).

Regarding claim 1, Kniesteadt discloses:
A computer implemented method performed by a gaming system, the gaming system comprising a server arranged in communication with a plurality of electronic user devices using a network connection, wherein the method comprises the steps of: (see at least FIG. 1 and the corresponding description thereof, including [0273]-[0274])
receiving, at the server, requests from a portion of the plurality of electronic user devices to participate in a first game, (see at least FIG. 1 and the corresponding description thereof, including [0273]-[0274])
forming, at the server, a game duration having a game end time, the game duration comprising a plurality of time-brackets, (see at least [0124])
initiating, at the server, an add-on game for a selected set of the electronic user devices participating in the first game, (see at least [0124]) the add-on game relating to the first game, (see at least [0018])
determining, at the server, a current probability of winning the add-on game, wherein the probability is dependent on a current time in relation to the game end time, and the time brackets each define an increase in the current probability for a successful outcome of the add-on game, (see at least [0124])
determining, at the server, an outcome of the add-on game based on the current probability for a successful outcome of the add-on game, wherein the current probability for a successful outcome of the add-on game is: inversely dependent on a difference between the game time and the current time, increased if the outcome of the add-on game is negative, and/or dependent on a difference between the game end time and the current time, (see at least [0124] and [0029])
selecting, at the server, one of the set of electronic user devices participating in the first game as a winner of the add-on game if the gaming outcome is positive, and (see at least [0124] and [0029])
distributing, from the server to the selected one electronic user device, an award relating to the add-on game. (see at least [0124] and [0029])

Regarding claim 2, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses:
wherein the determination of the outcome of the add-on game is further based on an at least partly random parameter. (see at least [0027])

Regarding claim 3, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses:
wherein the award is at least partly dependent on a predetermined ratio of bets provided by the set of electronic user devices participating in the first game. (see at least [0008]-[0009], [0241]-[0242] and [0257])

Regarding claim 4, Kniesteadt discloses the elements of claim 3 discussed above, and further discloses:
further comprising the step of: receiving, at the server, a first control parameter defining the predetermined ratio. (see at least [0008]-[0009], [0241]-[0242] and [0257])

Regarding claim 5, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses:
further comprising the step of: forming, at the server, a second control parameter, wherein the step of determining the current probability for a successful outcome of the add-on game is further based on the second control parameter, and the second control parameter is provided for adapting the current probability for a successful outcome of the add-on game. (see at least [0124])

Regarding claim 8, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses:
wherein participation in the add-on game is further dependent on at least one of a relation to an operator of the game, a group relation for the electronic user device and a geographical location of each electronic user device. (see at least [0296] and [0298])

Regarding claim 9, Kniesteadt discloses the elements of claim 8 discussed above, and further discloses:
wherein the geographical location is selected from a group comprising a city, a country and a continent. (see at least [0296] and [0298])

Regarding claim 10, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses:
wherein the first game is a game of chance. (see at least [0084] which includes “The linked gaming machines may have the same primary game or two or more different primary games. For example, one gaming machine may be adapted to play a slot game while another gaming machine may be adapted to play a poker game”)

Claims 11 and 20 include substantially the same elements as claim 1, and are thus rejected to for the same reasons as claim 1.
Claims 12-15 and 18-19 include substantially the same elements as claims 2-5 and 8-9, and are thus rejected to for the same reasons as claims 2-5 and 8-9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kniesteadt in view of U.S. Patent Publication No. 2022/0237986 to Watkins et al. (“Watkins”).

Regarding claim 6, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses:
wherein the plurality of electronic user devices each provided with a display unit adapted to present a graphical user interface (GUI), (see at least [0284])
Kniesteadt also discloses thin client configurations (e.g., see at least [0273]-[0274). However, Kniesteadt does not expressly disclose: 
and the method further comprises the step of: forming, at the server, a graphical representation of a current status of the add-on game, and distributing, from the server to at least the set of electronic user devices participating in the first game, the graphical representation.
Watkins discloses:
forming, at the server, a graphical representation of a current status of the add-on game, and distributing, from the server to at least the set of electronic user devices participating in the first game, the graphical representation. (e.g., see at least [0016]) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the graphics using Kniesteadt’s server (and distribute the graphics to Kniesteadt’s devices (as taught by Watkins) because Watkins already discloses the use of thin client configurations (e.g., see at least [0273]-[0274) and such a configuration would reduce the processing load of the local devices needed to render graphics. Also, as set forth above, the combination of Kniesteadt and Watkins discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 16 includes substantially the same elements as claim 6, and is thus rejected to for the same reasons as claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kniesteadt in view of U.S. Patent Publication No. 2019/0051098 to Tran et al. (“Tran”).

Regarding claim 7, Kniesteadt discloses the elements of claim 1 discussed above, and further discloses that an operator of the gaming system may determine and set parameters or criteria (e.g., see at least [0117], and that certain events have start and stop times (e.g., see at least [0111]).
Kniesteadt does not appear to expressly disclose: 
further comprising the step of: receiving, at the server, a third control parameter defining the game duration and the game end time.

Tran discloses:
further comprising the step of: receiving, at the server, a third control parameter defining the game duration and the game end time. (see at least [0065] in conjunction with FIG. 3 and it’s description) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the operator of the gaming system of Kniesteadt to input at Kniesteadt’s server (and thus “receive”) a third control parameter defining the game duration and the game end time (as taught by Tran) because such a configuration would give the operator of the gaming system more control over how often payouts of games would occur, and Kniesteadt already discloses that an operator of the gaming system may determine and set parameters or criteria (e.g., see at least [0117], and that certain events have start and stop times (e.g., see at least [0111]).. Also, as set forth above, the combination of Kniesteadt and Tran discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 includes substantially the same elements as claim 7, and is thus rejected to for the same reasons as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715